UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4914


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STACY DEMORIS JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00332-WO-5)


Submitted:   June 15, 2012                 Decided:   June 19, 2012


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles L. White, II, Greensboro, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Sandra J. Hairston, Randall
S. Galyon, Assistant United States Attorneys, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stacy       Demoris     Johnson        appeals    the    district        court’s

denial    of        his     motion      to       suppress     entered         prior    to     his

conditional plea of guilty to conspiracy to distribute at least

five    kilograms         of   cocaine       hydrochloride,        in    violation       of    21

U.S.C. §§ 841, 846 (2006).                  We affirm.

               On    appeal,     Johnson         first    argues       that    the    district

court    clearly       erred     when       it    found   that     a    minivan       contained

cocaine, and that a Virginia resident picked up that cocaine.

Johnson secondly argues that he was impermissibly detained after

a    traffic    stop       without      reasonable,         articulable        suspicion       of

additional criminal activity.

               In reviewing the district court’s denial of a motion

to    suppress,       this     court     reviews       the    district        court’s       legal

determinations de novo and its factual determinations for clear

error.      United States v. Kelly, 592 F.3d 586, 589 (4th Cir.

2010).    Because the district court denied the motion, this court

construes      the        evidence     in    the      light   most      favorable       to    the

government.”         Id.       In conducting our review, we give deference

to the district court’s credibility determinations because it is

the role of the district court to observe witnesses and assess

credibility.         United States v. Abu Ali, 528 F.3d 210, 232 (4th

Cir. 2008).



                                                  2
            Johnson argues that the district court clearly erred

in reaching its factual conclusions.                          We disagree.          A factual

finding    is    clearly       erroneous      only       if     we    are   left     with   the

definite conviction that a mistake has been made.                                  See United

States v. Harvey, 532 F.3d 326, 336-37 (4th Cir. 2008).                                     Our

review of the record leads us to conclude that evidence supports

the district court’s conclusions.                      We thus cannot conclude that

the court’s findings of fact were clearly erroneous.

            Johnson       next     argues          that       the      traffic      stop    was

impermissibly prolonged.             A prolonged automobile stop, if not

consented       to,   requires     “a     reasonable           suspicion      that    illegal

activity is afoot.”             United States v. Guijon-Ortiz, 660 F.3d

757, 764 (4th Cir. 2011).               The reasonable suspicion standard is

less demanding than that of probable cause.                              United States v.

Branch,    537    F.3d   328,     336     (4th         Cir.    2008).       The    reasonable

suspicion determination is based on all available information

considered in totality.           Id. at 337.

            Johnson’s           attempt           to         distinguish          Branch     is

unpersuasive.         The      officers    in      this        case    were   aware    of    an

ongoing narcotics investigation, the probable transaction that

occurred    between      the    driver     of      the       minivan    and   Johnson,      and

Johnson’s       involvement      with     a       known       drug     dealer.        Johnson

provided    inaccurate          information             to    the      officers      and    was



                                              3
confirmed     to     be    on        supervised       release     from    a   federal       drug

conviction.        See United States v. Foster, 634 F.3d 243, 247 (4th

Cir.     2011)      (although          not    sufficient          to   create       reasonable

suspicion by itself, knowledge of a criminal record combined

with     concrete     indicators             of    current      criminal      activity       can

support      reasonable         suspicion          determination).            Further,      the

officers discovered a large sum of cash, tied in bundles, in

Johnson’s pockets and observed that Johnson was visibly nervous.

             Considering the circumstances in total and crediting

the experience of the law enforcement officers on the scene,

there was sufficient reasonable suspicion to detain Johnson in

order to perform a canine sniff of his vehicle.                                     Further, a

canine sniff of the exterior of a vehicle is not a “search” and

therefore     requires          no    additional       justification.           Branch,      537

F.3d    at   335.         The    positive         alert    from    the    canine     unit    was

sufficient to provide probable cause to search Johnson’s car.

Id. at 340 n.2.           Johnson’s Fourth Amendment rights were thus not

violated at any point during his detention or the search of his

vehicle and the district court properly denied his motion to

suppress.

             We     therefore          affirm      the     judgment      of   the     district

court.       We dispense with oral argument because the facts and

legal    contentions        are        adequately         presented      in   the    materials



                                                  4
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    5